                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JERRY J. MARTIN,

         Plaintiff,

v.                                                                Civ. No. 2:18-cv-397- GJF-KRS

UNITED STATES OF AMERICA –
BUREAU OF LAND MANAGNMENT.

         Defendant.

                      ORDER EXTENDING DISCOVERY DEADLINES

         This matter is before the Court on the Joint Motion of both parties for an extension of

certain discovery deadlines. For the reasons enumerated in the Motion for Extension of

Discovery Deadlines, the Court finds good cause to grant the Motion.

         IT IS THEREFORE ORDERED that discovery deadlines are reset as follows:

         1.     Defendant’s deadline for Expert Disclosures and other Disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(2)(B) & (C) is moved to June 3, 2019.

         2.     Termination date for discovery is moved to July 15, 2019.

         3.     Motions relating to discovery shall be filed with the Court and served on opposing

parties by July 31, 2019.

         4.     All other deadlines currently in effect are vacated, pending further Orders of the

Court.


                                               ____________________________________
                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE
